Case 2:18-cv-11273-MCA-JAD Document 839 Filed 09/24/19 Page 1 of 2 PageID: 19217



                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

                                                       Civil Action No. 18-11273 (MCA)(JD)
  OCCIDENTAL CHEMICAL
  CORPORATION,
                                                     ORDER OF SPECIAL MASTER FOR THE
                         Plaintiff,                        INTERIM ALLOCATION
                                                         OF THE SPECIAL MASTER’S
         vs.                                                FEES AND EXPENSES

  21ST CENTURY FOX AMERICA, INC., et
  al.,

                         Defendants.


         THIS MATTER having come before the Special Master on Order (see ECF 646) of the

  Court (“Appointing Order”), which authorized the Special Master to determine the allocation of

  fees and expenses in case-wide or administrative matters, and the Special Master having carefully

  considered any submissions and arguments of the parties, and the factors contained in Rule 53 of

  the Federal Rules of Civil Procedure, including the nature and amount of the controversy, the

  parties’ means, and the extent to which any party is more responsible than other parties for the

  reference to a master, and for good cause shown;

         IT IS on this 24th day of September, 2019,

         ORDERED that Plaintiff shall be responsible for 25% of all the Special Master’s fees and

  expenses, and that Defendants shall be responsible for the remaining 75% of all the Special

  Master’s fees and expenses (“Interim Allocation”); and it is further

         ORDERED that Defendants’ obligation related to the Interim Allocation shall be divided

  per capita among the Defendants, including those unaffiliated with a liaison group (“Unaffiliated

  Defendants”); and it is further

         ORDERED that pursuant to the Appointing Order, the Special Master shall submit
Case 2:18-cv-11273-MCA-JAD Document 839 Filed 09/24/19 Page 2 of 2 PageID: 19218



  monthly invoices to the parties, which shall be paid directly to O’Toole Scrivo, LLC as follows:

  one payment from Plaintiff, one payment from the Small Parties Group, one payment from the

  Gordon Rees Group, one payment from the CSG Group, and separate payments from any

  Unaffiliated Defendants; and it is further

         ORDERED that the Interim Allocation may be adjusted or amended on formal request of

  any party or sua sponte by the Special Master or the Court; and it is further

         ORDERED that on consent of the parties, Plaintiff and Defendants shall pay retainer

  deposits proportional to the Interim Allocation in accordance with instructions to be provided by

  the Special Master, and which the Special Master shall be permitted to draw against in connection

  with work performed in this case.


                                                /s/ Thomas P. Scrivo
                                                THOMAS P. SCRIVO
                                                Special Master
